Citation Nr: 0008655	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-42 373	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for back disorder.

2.  Entitlement to service connection for neck disorder.

3.  Entitlement to service connection for right shoulder 
disorder.

4.  Evaluation of a service-connected left ankle fracture, 
rated as 10 percent disabling from November 13, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
following a January 1996 decision by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By that decision, service connection was granted for a 
left ankle fracture which was rated as 10 percent disabling 
from November 13, 1995.  Service connection was denied for 
obesity, a back disorder, a neck disorder, and a right 
shoulder disorder.  A notice of disagreement was received in 
May 1996 as to the rating for the left ankle fracture and as 
to the denials of service connection for a back disorder, a 
neck disorder, and a right shoulder disorder.


FINDINGS OF FACT

1.  Notice of a January 1996 rating decision was issued on 
January 30, 1996.

2.  A notice of disagreement with the January 1996 denial of 
service connection for a back disorder, a neck disorder, and 
a right shoulder disorder, as well as the rating for a left 
ankle fracture was received from the veteran on May 17, 1996.

3.  A statement of the case that addressed the actions with 
which the veteran disagreed was issued on September 17, 1996.

4.  No timely Substantive Appeal was received by the RO as to 
the January 1996 denial of service connection for a back 
disorder, a neck disorder, and a right shoulder disorder, as 
well as the denial of a rating greater than 10 percent for a 
left ankle fracture.  


CONCLUSION OF LAW

The veteran is statutorily barred from appealing a January 
1996 denial of service connection for a back disorder, a neck 
disorder, and a right shoulder disorder, as well as a January 
1996 denial of a rating greater than 10 percent for a left 
ankle fracture.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the Substantive Appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, VA regulations provide that the period for 
filing a Substantive Appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal.  He was not granted an 
extension of time to file a Substantive Appeal and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would have extended 
the time for filing a Substantive Appeal.  Specifically, the 
record shows that, in January 1996, the RO denied service 
connection for a back disorder, a neck disorder, and a right 
shoulder disorder, as well as granted service connection for 
a left ankle fracture and assigned a 10 percent evaluation.  
Notice of these actions was sent to the veteran on 
January 30, 1996.  He thereafter filed a timely NOD on 
May 17, 1996.  A SOC was issued on September 17, 1996.  

In October 1996, a VA Form 9 was received, but it did not 
include any allegation of error.  Except for the veteran's 
name, file number, address, and signature, it was blank.  
Even when a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  It "should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  Id; see 
also 38 U.S.C.A. § 7105(d)(3) (West 1991).  When the 
Substantive Appeal fails to allege specific error of fact or 
law, the Board may dismiss the appeal.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  

The Board recognizes that the veteran's representative 
subsequently filed additional statements with the RO, 
including an October 1997 presentation which might be 
construed as a Substantive Appeal of these issues.  However, 
this presentation was submitted well after the time period 
for filing a Substantive Appeal had passed.  Tomlin v. Brown, 
5 Vet. App. 355 (1993); 38 C.F.R. §§ 20.302(c), 20.305 
(1999).  Consequently, the Board finds that, absent a timely 
filed Substantive Appeal, the veteran is statutorily barred 
from appealing the January 1996 decision.  The Board does not 
have jurisdiction to consider an appeal from this decision.  
38 C.F.R. § 20.200; Roy, supra.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


